587


             OFFICE   OF THE ATTORNEY       GENERAL   OF TEXAS
                                  AUSTIN
-C.MAIIw
-    .Ql-



       Honorable Lee Grady, Co.tisaioner,
       Bqm-tment of Banking
       Auetin, Texas
       Dear Air. Brady:




                                                       Plan Bank sharer




                                               eipt of your lettar oi
                                               galopinionthe    rollm-




                                 hat chapter,    EUbeeqwnt-
                                owers proviAeA ior UAsr
                                 t:mr.iarter' applied ~to the
                                 or it8 deposita    purrrsuant
            to the           the United Water.
                  *In aonneotion with that applioation
            It Aeveloped that xiore than a majority Or
            tim stockof    thin bank ie awnd by &A-Con-
            tinent Banoahares, Inc. a foreign oargora-
            tlon, whloh corporation    haa no permit to do
            bueineas in this State.     This tact    having
            corn to light,    the FDIC ha@ requested that
            I subpit t0 YOU the rOibWbU$     pU88tiOn0:
                                                                 588

lionorable   Lee 3rady - i%ge 2


            “1.   Is Mid-Continent Banceharee, Inc.,
      a foreign aorporation,    lawfully doing busl-
      l~eae in thie State?
             w2. Are XiA-Contlnent    Banceharee, Ina..,
      anA the San Antonio Xorrie Plan Bank, or
      either or both of t&m, exeroielng      banking
      privileges  in violation  of Seotion 16, Artlole
      16, of the Texas, Constftution,    or in violation
      of any other law or th it3 State?
           “‘In the light or the above raote, ir the
      San Antonio Sorrle Plan Bank lawfully entltlod
      to exercise  the prlvile~es ae provideA ror un-
      der Chapter 9 of t$e Benking Act as amended
      by S. B. No. 2681”
          The queatlons presented by you are the e-0
as thoee ntatsd in your requeet for an opinion or date
June 26, 1940, and which we anewered in our Opinion No.
O-2484.  We th4rf?rOTe answer as we AlA in that 0880, to-
Nltr

             1. We express no opinion am to whethrr or not
the I&Id-Continent Banoehares, Inc. Is lawfully Aoillg butal-
neae in the State of Texae.    We do hold, however, that
it8 rotlvltioe,  as Aiaoloeed by you, Ao not arreot the
atatua or rights of the mrria     Plan Bank aa a Texas oor-
poratlon to carry on ita corporate    purpooee and arrairs.
            2.   Thla qusetlon ehould be anewored in tlm
negative a8 to both institutions      -- the Mid-Continent
Banohhares, Ino., and the :&crls Plan Bank. In thie
oonneotion it Is perthant     to cay the inoorporatlon     of
the 2dorria  Plan Bank should not be aonaldoreb a eubter-
huge or soheme ror tie oarrying on or the WA-Continent
BanoUaree, Inc. buslnees, ror the bueineee or the two
oorporat i ona -- that is, the corporate     purpoee -- is
not the bane. The corporate      buslueee or the .Aorrie Plan
Bank IS that of a banking corporation*      NheSFeae, the cor-
porate business or the Xid-Contillent     finsofar as perti-
nent here) le that of a holding corporation.
                                                           589


 Honorable     Lee BraAy - Pa@   S



 opinion
                Our reamns are fully
             referred
                                     writ forth lntb
                       to, a copy Or whioh we hand you
 herewith.
                                      Very truly   your6




 APPBOVHD  JUL 16, 1940
 /al/ Grover sellme
 FIRST ASSISTAN'i'
 ATT-      GENESAL

*’AP?ROvsD
 OPIHIOI co@dxTTm
 By /a/ 8. W. E.
        chalrlosn